DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Objections

Claim 1 is objected to because of the following informalities:  In claim 1, line 2, “A” should be replaced by -- a --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (US 9,498,886).

As per claim 1, Rosenstein et al. (US 9,498,886) teaches a guide robot (see Figs. 1-3, 16 and abs.) comprising: a base including a driving component of the robot (see Fig. 4A, elements 210A, 201B and 201C); a body provided on an upper portion of the base (see Figs. 1-3 for base, body and head); and a head provided on an upper portion of the body (see Figs. 1-3 for base, body and head), wherein each of the guide robot (see Figs. 1-3 for base, body and head) include: a first case configured to form a first face (see Fig. 14,  wherein element 160 can have first and second face by design choice) of the guide robot (see Figs. 1-3 and abs.); a second case attached to the first case and configured to form a second face (see Fig. 14,  wherein element 160 can have first and 
    PNG
    media_image1.png
    767
    544
    media_image1.png
    Greyscale
second face by design choice) of the guide robot (see Figs. 1-3 and abs.); and a bridge case configured to cover an opening formed between the first and second cases (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the guide robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


As per claim 2, Rosenstein et al. teaches wherein each of the guide robot (see Figs. 1-3 for base, body and head) further comprises an inner case 

As per claim 3, Rosenstein et al. teaches wherein the first case and the second case are fastened to each other and fixed to the inner case for each of the guide robot (see Figs. 1-3 for base, body and head).

As per claim 4, Rosenstein et al. teaches wherein the bridge case is configured to cover a plurality of fastening holes formed in the first case and the second case to be fastened to the inner case (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown).

As per claim 5, Rosenstein et al. teaches wherein the bridge case is detachably inserted into the opening formed by the first case and the second case (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown and evidence of attachment between body and base has also shown).

As per claim 6, Rosenstein et al. teaches wherein the first case includes: a first head case that forms a first side of the head see Figs. 1-3, as noted above); 

As per claim 7, Rosenstein et al. teaches wherein the second case includes: a second head case that forms a second side of the head; a second body case that forms a rear of the body; and a second base case that forms a rear of the base (see Fig. 4A, wherein attached parts have been interpreted as first and second base).

As per claim 8, Rosenstein et al. teaches wherein the bridge case includes a head bridge case configured to be inserted into the opening formed between the first head case and the second head case (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown).

As per claim 9, Rosenstein et al. teaches wherein the head includes: a plurality of inner cases that shield a plurality of electronic parts installed in an inner space of the head; a plurality of catches installed in the plurality of inner cases; and a plurality of strikes installed in the head bridge case, wherein the plurality of strikes are configured to be inserted into the plurality of catches (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown and 

As per claim 10, Rosenstein et al. teaches wherein the head bridge case is detached from or attached to the head by the plurality of catches and the plurality of strikes (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown and evidence of attachment between body and base has also shown).

As per claim 11, Rosenstein et al. teaches wherein the bridge case includes a base bridge case configured to be inserted into a groove formed at a portion of the junction of the first driving case and the second driving case (see Figs. 1-3 and 4A, as noted above).

As per claim 12, Rosenstein et al. teaches wherein the base includes (see Fig. 4A): a recessed case that defines the groove; a catch installed in the groove; and a strike installed in the base bridge case and configured to be inserted into the catch (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown and evidence of attachment between body and base has also shown including groove).

As per claim 13, Rosenstein et al. teaches wherein the base further includes a base inner case configured to shield a plurality of electronic parts installed in an inner space of the base, wherein the recessed case is fastened to the base inner case (see Fig. 4A).

As per claim 14, Rosenstein et al. teaches wherein the first base case and the second base case each include a guide protrusion configured to guide attachment of the base bridge case (see Fig. 4A), wherein the base bridge case includes a protrusion insertion groove that corresponds to the guide protrusion of the first base case and a protrusion insertion groove that corresponds to the guide protrusion of the second base case (see Fig. 4A, wherein attached parts have been interpreted as first and second base with groove, and pictorially the protrusion has shown clearly).

As per claim 15, Rosenstein et al. teaches wherein a lower end of the base bridge case defines a round portion that extends convexly to allow a user’s hand to be inserted therein (see Fig. 16, wherein evidence of user input has been shown).



As per claim 17, Rosenstein et al. teaches wherein the body further includes a release lever coupled to the first body case or the second body case to guide a separation of the body bridge case (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown).

As per claim 18, Rosenstein et al. teaches wherein the release lever is configured to contact the body bridge case and push the body bridge case outward when the release lever is pressed (see Fig. 14, elements 440 and 460 have been interpreted as release lever).

	As per claim 19, Rosenstein et al. teaches wherein the body bridge case includes: a base plate (see Figs. 1-3 and 4A, wherein pictorially all the above limitations have shown); a light provided along an outer periphery of the base plate; and a cover plate configured to cover the base plate and the light, wherein the base plate includes a light control device that controls the light 

As per claim 20, Rosenstein et al. teaches wherein the head includes an emergency button configured to initiate an application of an emergency brake (see col. 22, lines 43-45, wherein accelerating from a stop has shown evidence of braking), and wherein the body includes: a display embedded in one of the first and second body cases (see Fig. 1, for the display, and col. 12, lines 28-31); a reset device configured to restart a system (see col. 22, lines 43-45, wherein accelerating from a stop has shown evidence of restart); and a power cut-off device configured to cut off power to the system (see col. 22, lines 43-45, wherein accelerating from a stop has shown evidence of power cut off as well).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

Other Prior Art Made Of Record

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. U.S. patents and U.S. patent application publications will not be supplied with Office actions. Examiners advise the Applicant that .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B